Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 18-21 are newly added by the applicant.
	Claims 2-21 are pending and examined on the merits in the present Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 remain rejected and claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite “an essentially self-incompatible diploid plant”. The applicant has not provided a definition of an essentially self-incompatible diploid plant in the claims or specification. There is not an art-accepted definition of “essentially self-incompatible diploid plant”.  It is not clear whether an essentially self-incompatible guayule plant has, for example, the ability to self-pollinate at a rate of 1% of total seeds formed, 10%, etc. 
Thompson (Thompson and Ray. “Breeding Guayule”. Chapter 4; Plant Breeding Reviews Volume 6: 93-158. 1989) provides: “most of the [guayule] diploids are self-incompatible” (last sentence of page 158).  It is not clear whether the applicant intends to claim a method using only diploid guayule plants with the distinction of being able to self-pollinate at a rate which would make them recognizable as “essentially” self-incompatible rather than strictly self-incompatible. 
Therefore, it is not clear what is encompassed by this limitation.	Dependent claims that fail to cure the deficiency are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claims 2-6, 9-13 and 16-17 remain rejected and claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (Thompson and Ray. “Breeding Guayule”. Chapter 4; Plant Breeding Reviews Volume 6: 93-158. 1989) in view of Keys (Keys and Ray. Journal of American Horticultural Science. 127(3):404-408. 2002)
	Claim 2 requires pollinating a female with a male to produce F1 seeds on said female; selecting an apomictic hybrid plant grown from F1 hybrid seeds; clonally propagating said apomictic hybrid plant to produce a cloned apomictic plant line; growing plant(s) of apomictic line, collecting resulting apomictically derived hybrid seeds wherein the female parent is an essentially self-incompatible diploid plant and the male plant is a tetraploid or hexaploid.
	Claim 3 limits claim 2 by requiring that the female is a self-incompatible diploid and that the male is tetraploid.
Claim 4 limits claim 2 by requiring that the female is tetraploid and the male is hexaploid.
	Claim 5 limits claim 2 by requiring that the F1 hybrid seeds are triploid or pentaploid.  
	Claim 6 limits claim 2 by requiring that the growing of apomictic plants of the apomictic plant line is performed in the presence of a tetraploid plant. 
	Claim 9 limits claim 2 by requiring that one of the female or male is homozygous inbred. 
	Claim 10 limits claim 2 by requiring that the female and male are genetically distinct. 
Claim 11 limits claim 2 by requiring that either the female or male plant is a facultative apomictic species. 
Claim 12 limits claim 11 by requiring that the facultative apomictic species is Parthenium argentatum. 
Claim 13 is drawn to the hybrid seed produced by the method of claim 2. 
Claim 16 is drawn to a plant part, including a seed of the hybrid plant of claim 13. 
	Claim 17 includes a method of producing a plant-derived product from the hybrid plant of claim 13. 
	An embodiment of claim 18 includes pollinating a female with a male to produce F1 guayule seeds on the female plant; selecting an apomictic hybrid plant grown from F1 hybrid seeds; clonally propagating said apomictic hybrid plant to produce a cloned apomictic plant line; growing plant(s) of apomictic line, collecting resulting apomictically derived hybrid seeds wherein the female parent is a diploid plant and the male plant is a tetraploid.
	Claim 19 requires that the female plant is an essentially self-incompatible diploid guayule plant.
	An embodiment of claim 20 includes a hybrid seed produced by the method of claim 18.
	Claim 21 requires the female parent of claim 18 is a tetraploid guayule plant.
Regarding claims 2-3 and 18, Thompson teaches cross-pollinating a female diploid plant with a male tetraploid plant to produce F1 seeds on said female (paragraph bridging pages 106-107; table 4.1 under “Class IV Development from Fertilized MMC” in which the male is tetraploid (4n=72) and the female is diploid). While Thompson does not explicitly teach “clonally propagating said apomictic hybrid plant to produce a cloned apomictic plant line”, the teaching of apomictic seed by Thompson reads on clonal propagation. Thompson teaches that apomixis is the asexual reproduction of a plant with a seed (page 106, first paragraph). Thompson teaches that there are various forms of apomixis, some of which can produce variation resulting in seed which does not fully duplicate the characteristics of the maternal parent; however, “Class I Development from Nonfertilized MMC” (page 106, Table 4.1), in which the megaspore is not reduced by meiosis, i.e. normal apomeitotic generative aposporic apomixis (page 107, paragraph 1), would produce a seed fully duplicated from the maternal parent, i.e. a clone.
Regarding claims 5 and 20, Thompson observed F1 hybrid seeds which are triploid and pentaploid (Table 4.1 under “Class IV Development from Fertilized MMC”; pentaploid wherein the male is a tetraploid (4n=72) and wherein the female is a hexaploid (resulting in 90 chromosomes in progeny); triploid wherein either the male or female parent is tetraploid and the other parent completing the cross is diploid (resulting in 54 chromosomes in progeny)). 
Regarding claim 6, Thompson provides that many guayule lines are apomictic due to early plant breeders unknowingly selecting for apomixis by selecting for uniformity (page 106, first paragraph). Further, Thompson provides that apomeiosis, when an apomictic plant develops directly from the megaspore mother cell without meiosis occurs in guayule, including in tetraploid lines (Table 4.1 under Class I Development From Nonfertilized MMC, row with a tetraploid, 4n) which would comprise growing apomictic plants in the presence of a tetraploid plant.
Regarding claim 9, the progeny described by Thompson in Table 4.1 under “Class I Development from Nonfertilized MMC” (page 106) comprise double haploids inherited from the non-reduced megaspore mother cell of the unfertilized maternal parent, a fully homozygous set of homologous chromosomes.
Regarding claim 10, Thompson provides crossing a genetically distinct male and female plant, as evidenced by the fact that they are often being crossed with different ploidy levels (page 106 Table 4.1).
Regarding claims 11 and 12, Thompson teaches that the plants are all facultative apomictic species (paragraph bridging pages 99-100), Parthenium argentatum (page 93, first sentence under A. The Plant and Its Uses).
Regarding claim 21, Thompson teaches a female tetraploid parent of a guayule cross wherein the male is a tetraploid (page 106, table 4.1: Chromosome number in female, tetraploid; male ploidy level is indicated by “♂” under Class II and Class IV development, 4n indicates tetraploid). 
	Thompson does not explicitly state the diploid female is essentially self-incompatible (claim 2).
Thompson does not teach crossing a female tetraploid with a male hexaploid (claim 4).
Thompson does not explicitly teach producing a plant derived product from the hybrid plants (claim 17).
Regarding claims 2 and 19, evidence from Keys provides that diploid guayule plant primarily reproduce sexually, possessing a self-incompatibility system (page 404, left column, paragraph 2). One would therefore expect the diploid female of Thompson to be essentially self-incompatible.
Regarding claim 4, Thompson observed pentaploid progeny resulting by a cross between a female hexaploid and a male tetraploid (Table 4.1 under “Class IV Development from Fertilized MMC” wherein the male is a tetraploid (4n=72) and wherein the female is a hexaploid). Thompson also teaches that flowers of the guayule (Parthenium argentatum) have fertile male “staminate fertile disk florets” and female “pistillate fertile ray florets” reproductive organs (page 103 second paragraph). Because guayule plants comprise fertile male and female reproductive organs, it would have been obvious to modify the cross of Thompson to comprise a male hexaploid and a female tetraploid. One would have expected seed to form of pentaploid progeny as a result.
Thompson does not teach a limitation of claim 2: selecting a hybrid plant grown from the F1 seeds produced.
Thompson does not teach the hybrid seed produced by the method of claim 2 (claim 13).
Thompson does not teach a plant part of the hybrid seed produced in claim 13 (claim 16). 
Keys teaches developing a technique to estimate the frequency of apomixis in order to facilitate guayule breeding programs (page 404, left column, paragraph 3).
It would have been obvious to modify the guayule crossing taught by Thompson to select for apomixis in the progeny as taught by Keys because apomictic F1 plants would have the benefit of subsequent progeny produced being homozygous after a single generation rather than requiring several generations. Identifying apomixis in F1 progeny necessarily requires hybrid seed (claim 13) and a plant part from the hybrid seed (claim 16). One would have expected this to be possible because Thompson teaches that apomixis is genetically controlled (page 107, paragraph 2). This would be expected to result in a hybrid seed produced by crossing guayule plants and the hybrid seed would be expected to have plant parts when grown.
Regarding claim 17, Thompson provides that guayule plants produce rubber which is extracted by grinding the stem and root tissues and using organic solvents (page 94, first paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to extract rubber from the hybrid plants taught by Thompson because the species is primarily used for rubber production. One would have expected to produce rubber from the hybrid plants

B.	Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Keys as applied to claims 2-6, 9-13 and 16-17 above, and further in view of Ray (Ray et al. “Registration of Six Guayule Germplasms with High Yielding Ability”. Crop Science. 39: 300. 1999).
Claim 7 limits claim 2 by requiring that the female or male is pre-selected for high productivity. 
	Claim 8 limits claim 2 by requiring that apomictic plants grown from hybrid seeds are further selected for high productivity prior to clonal propagation.
Claim 14 is drawn to the hybrid plant of claim 2 exhibiting an improved target trait.
Thompson teaches that germplasm enhancement and development of high-yielding cultivars by plant breeding is considered to be of the highest priority (page 95, first paragraph, last sentence).  Thompson further provides that long term improvements that will make guayule production economical must come through plant breeding programs (page 95, second paragraph, last sentence).
	Thompson does not teach the plants being crossed were pre-selected for high productivity (claim 7).	
Thompson in view of Keys does not teach apomictic plants grown from hybrid seeds are further selected for high productivity prior to clonal propagation (claim 8 and 14).
Ray teaches observation of guayule breeding lines selected for multiple traits including high productivity (page 300, left column, last sentence of paragraph 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cross taught by Thompson in view of Keys to include observation productivity in the pre-screening of parental lines as well as in the resulting progeny. One would have expected a hybrid progeny with increased productivity as a result.
	
C.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Keys as applied to claims 2-6, 9-13 and 16-17 above, and further in view of Dong (Dong et al. “Overexpression of 3-hydroxy-3-methylglutaryl coenzyme A reductase in Parthenium argentatum (guayule)”. Industrial Crops and Products. 46: 15-24. 2013).
Claim 15 limits claim 13 by requiring that the hybrid plant comprises a transgene.
Thompson does not teach the hybrid plant comprising a transgene (claim 15). 
	Dong teaches transgenic insertion of the HMGR gene into guayule produced a higher rubber content in modified plants (page 21, right column, paragraph under “Summary/conclusions”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cross pollination of Thompson to include the transgene of Dong because it would produce a hybrid plant comprising the HMGR gene. One would expect a hybrid plant as taught by Thompson comprising the HMGR gene to comprise and increased rubber content.	
	Therefore, the claimed invention is obvious over: A. Thompson in view of Keys, B. Thompson and Keys in further view of Ray and C. Thompson and Keys in further view of Dong.

Applicant’s arguments
Regarding rejection under 35 USC 112(b)
	The applicant has argued the rejection of claim 2 under 35 USC 112(b) for being indefinite. The applicant argues that most sexual diploids are self-incompatible and cites paragraph [0124] of the instant specification which provides that approximately <5% inbreeding was observed when a large number of diploid hybrid plants were planted and phenotypically characterized.  
	This argument has been fully considered but it is not persuasive. While the applicant is permitted to be their own lexicographer, no special definition of “essentially self-incompatible” has been provided. It appears that the applicant is interested in “essentially self-incompatible” being defined as “approximately <5% inbreeding; however, this would also be indefinite due to the word “approximately”. Nonetheless, the point made by the applicant would serve only as a non-limiting example, not as a definition. It is noted that the passage provided in the Applicant’s argument is not paragraph [0124] as it appears the applicant is indicating.
Regarding rejection under 35 USC 103
	The applicant has argued that Thompson does not teach selecting an apomictic hybrid plant grown from F1 seeds produced.
	This argument has been fully considered but it is not persuasive. Thompson was not presented to address the limitation of selecting an apomictic hybrid plant in the F1 generation. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The applicant has argued that Thompson teaches away from selecting an apomictic plant grown from one or more F1 hybrids and clonally propagating the apomictic plant to produce a cloned apomictic plant line because Thomson states the following: 

    PNG
    media_image1.png
    116
    656
    media_image1.png
    Greyscale

The applicant argues, therefore, that Thompson teaches away from apomictic propagation.
	This argument has been fully considered but it is not persuasive. The MPEP states that prior art suggestion of the claimed invention is not necessarily negated by a desirable alternative (2143.01). Thompson teaches that apomixis is the asexual reproduction of a plant with a seed (page 106, first paragraph). Thompson teaches that there are various forms of apomixis, some of which can produce variation resulting in seed which does not fully duplicate the characteristics of the maternal parent; however, “Class I Development from Nonfertilized MMC” (page 106, Table 4.1), in which the megaspore is not reduced by meiosis, i.e. normal apomeitotic generative aposporic apomixis (page 107, paragraph 1), would produce a seed fully duplicated from the maternal parent, i.e. a clone. One of ordinary skill in the art would recognize that apomixis has complementary value as a feature of a plant which also has the ability to hybridize via sexual reproduction. Therefore, despite Thompson teaching that sexual hybridization is a desirable alternative, Thompson does not teach away from apomictic propagation.
	The applicant has argued that Keys only teaches a frequency of apomixis in breeding lines and is silent as to whether apomixis should be selected for or avoided.
This argument has been fully considered but it is not persuasive. Keys was not presented to address the motivation of selecting an apomictic plant. Keys teaches developing a technique to estimate the frequency of apomixis in order to facilitate guayule breeding programs (page 404, left column, paragraph 3). Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding newly added claims
	Regarding the newly added claim 18, the applicant has preemptively argued that Thompson does not teach a male hexaploid guayule plant being crossed with either a female diploid nor a female tetraploid guayule plant. The applicant argues that guayule is a complex reproductive system and as a result it would not be obvious to switch the ploidy level of the mother and father plant. The applicant references Table 4.1 of Thompson as evidence that this substitution would not have been obvious because the megaspore mothercell may or may not reduce in ploidy number while the chromosome number from the father is consistent.
	This argument has been fully considered but it is not persuasive. The obviousness of substituting a male hexaploid for a female hexaploid as taught by Thompson was applied to meet the limitations of claim 4: because guayule plants comprise fertile male and female reproductive organs, it would have been obvious to modify the cross of Thompson to comprise a male hexaploid and a female tetraploid. One would expect pentaploid seed to form in the resulting progeny. The applicant has described aspects of guayule reproduction but fails to demonstrate that substituting the male and female ploidy level would not be expected to result in pentaploid progeny in a way that is unique to the decision of which ploidy is assigned as male and female. 

Conclusion
	Claims 2-17 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663